Citation Nr: 0603382	
Decision Date: 02/07/06    Archive Date: 02/15/06

DOCKET NO.  04-32 863	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a disability rating in excess of 20 percent 
for low back disability, on appeal from the initial grant of 
service connection.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

D. Vella Camilleri, Associate Counsel


REMAND

The veteran served on active duty from May 1952 to May 1955.

This matter is now before the Board of Veterans' Appeals 
(Board) pursuant to an October 2003 rating decision by the 
St. Petersburg, Florida, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which assigned an 
initial disability rating of 20 percent for low back 
disorder.  

The RO issued the rating decision from which the veteran has 
appealed following an October 2003 VA compensation and 
pension (C&P) spine examination.  In support of his appeal, 
the veteran has submitted additional medical evidence, 
including a June 2004 letter from Dr. Siek, who recalled that 
CT scans and MRIs revealed that the veteran was developing 
spinal stenosis, and who expressed the opinion that, fourteen 
years earlier, the veteran had been 100 percent disabled from 
working in any capacity and needed conservative treatment.  
The veteran also submitted a report of an orthopaedic second 
opinion consultation by Dr. Christ in November 2004.  On 
physical examination, Dr. Christ noted severely decreased 
range of motion of the lumbosacral spine, but did not report 
range of motion in degrees.  An examination of the lower 
extremities barely elicited patella and tendo Achilles deep 
tendon reflexes; some hyperesthesias were found.  There were 
some inconsistencies on sensory testing; ankle dorsiflexion 
and plantar flexion strength were decreased bilaterally; and 
tripod sign was positive.  Dr. Christ diagnosed failed back 
syndrome, degenerative disease of the spine, and status post 
lumbar laminectomy times three.  Dr. Christ opined that the 
veteran is totally disabled and that he has a 40 percent 
impairment rating due to his degenerative intervertebral disk 
syndrome on the basis of incapacitating episodes for a total 
of 4 weeks, but less than six weeks, over the past 12 months, 
based on information provided by the veteran and his wife.  
The Board notes, however, that an incapacitating episode is 
defined as a period of acute signs and symptoms due to 
intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a physician.  
38 C.F.R. § 4.71a.  The record does not contain the treatment 
records that would support such a finding.

The Board finds that the available evidence is inadequate for 
purposes of evaluating the veteran's current condition.  See 
Weggenmann v. Brown, 5 Vet. App. 281, 294 (1993).  Although 
the duty to assist does not require that a claim be remanded 
solely because of the passage of time since an otherwise 
adequate VA examination was conducted, see VAOPGCPREC 11-95, 
the additional evidence submitted by the veteran provides 
different diagnoses than the diagnosis given during the 
October 2003 C&P exam, and also indicates that his condition 
might have worsened.

In light of the foregoing, this case is REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC 
for the following actions:  

1.  Obtain the treatment records showing 
the number and frequency of 
incapacitating episodes of intervertebral 
disc syndrome since the effective date of 
service connection for low back 
disability in 1998.

2.  Schedule the veteran for a VA 
examination to determine the nature and 
severity of his service-connected low 
back disability.  The veteran's claims 
folder and a copy of this remand should 
be available to the examiner.  

3.  When the development requested has 
been completed, the case should again be 
reviewed by the RO on the basis of the 
additional evidence.  If the benefit 
sought on appeal is not granted, the 
veteran and his representative should be 
furnished with a Supplemental Statement 
of the Case (SSOC) and afforded a 
reasonable opportunity to respond before 
the record is returned to the Board for 
further review.

The veteran is hereby notified that it is his responsibility 
to report for the examination, if scheduled, and to cooperate 
in the development of the case.  The consequences of a 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 
(2005).

The purpose of this REMAND is to obtain additional 
development and the Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



 
 
 
 
 
